IN THE SUPREME COURT OF THE STATE OF DELAWARE

DERRICK T. HARE,                        §
                                        §
      Defendant Below,                  §   No. 483, 2015
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for Sussex County
                                        §   Cr. ID No. 0507028339
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: October 13, 2015
                          Decided:   October 15, 2015

                                     ORDER

      This 15th day of October 2015, it appears to the Court that:

      (1)    On September 8, 2015, the appellant filed a notice of appeal that

identified a May 21, 2015 Superior Court violation of probation sentencing order,

but attached an August 7, 2015 Superior Court order denying his motion for review

and/or modification of sentence. The Senior Court Clerk informed the appellant an

appeal of the May 21, 2015 order appeared to be untimely and that if the appellant

intended to appeal the August 7, 2015 order, then he needed to file an amended

notice of appeal by September 23, 2015. The appellant did not respond to the

Senior Court Clerk’s letter or file an amended notice of appeal.

      (2)    On September 29, 2015, the Senior Court Clerk issued a notice to

show cause, by certified mail, directing the appellant to show cause why this
appeal should not be dismissed for his failure to file the notice of appeal within

thirty days of the May 21, 2015 order. The appellant has not responded to the

notice to show cause within the required ten-day period and therefore dismissal of

this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:



                                     /s/ Karen L. Valihura
                                            Justice




                                         2